COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 MITCHELL EDWARD TEMPLETON,                    §               No. 08-16-00018-CR
 JR.,
                                               §                  Appeal from the
                      Appellant,
                                               §                 34th District Court
 v.
                                               §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                               §               (TC# 20120D05281)
                       State.
                                             §
                                           ORDER

       On June 6, 2016, the Court received and filed the supplemental clerk’s record as

requested in its order issued June 3, 2016. The appeal is therefore reinstated and the Appellant’s

brief is now due July 8, 2016.

       IT IS SO ORDERED this 8th day of June, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.